Citation Nr: 1508308	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-31 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Administration 
St. Louis, Missouri


THE ISSUE

Entitlement to burial in a national cemetery under the control of the Department of Veterans Affairs National Cemetery Administration.  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from July 23, 1998 to September 24, 1998.  He died in September 2012.  The appellant is his surviving mother.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision of the Department of Veterans Affairs (VA) National Cemetery Administration (NCA), which denied entitlement to burial in a VA national cemetery.  In October 2012, the appellant filed a Notice of Disagreement.  The NCA furnished the appellant a Statement of the Case later in October 2012, and the appellant filed a Substantive Appeal (VA Form 9) in November 2012.

The issue of entitlement to non-service-connected burial benefits has been raised by the record in the appellant's November 2012 VA Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran was released from active service under honorable conditions for failed medical/physical procurement standards; he did not complete a continuous period of active duty of at least 24 months, nor did he complete his first full term of military service.

2.  The Veteran is not service-connected for any disabilities.

3.  The appellant's son is not eligible for burial in a VA national cemetery.


CONCLUSION OF LAW

The criteria for entitlement to burial in a VA national cemetery have not been met.  38 U.S.C.A. §§ 101, 2402 (West 2014); 38 C.F.R. §§ 3.12a, 38.620 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001). 

Specifically, the VCAA has been held not to apply to claims that, as in this case, turn on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.).  As such, no further action is required pursuant to the VCAA. 

The pertinent military records show that the Veteran enlisted in the United States Navy and entered active duty in mid-July 1998.  His June 1998 enlistment examination reveals that other than having a lack of pigmentation in the right groin, small canals in his left eardrum, and defective vision, his bodily systems were within normal limits.  The Veteran did not make any medical complaints and only reported that he had been stabbed in the pneumohemothorax in 1995.  The Veteran was considered qualified for enlistment.  However, a September 15, 1998 medical report from the respiratory therapy/internal medicine department of the Naval Hospital reveals that the Veteran had no history of asthma, but that due to being stabbed in the chest in 1998, he had recurrent dyspnea with exercise and pain and weakness on the right side.  A September 16, 1998 service treatment record shows that the Veteran was diagnosed with asthma, which was not correctable to meet Navy standards.  Service personnel records show that on September 21, 1998, the Veteran's commanding officer authorized an administrative separation for the Veteran.  The reason for processing was listed as "[d]efective enlistment and induction into the naval service due to erroneous enlistment as evidenced by asthma."  The Veteran's DD-214 reflects that he was given an uncharacterized discharge (entry level separation) from active duty in mid-September 1998 and the narrative reason for separation was listed as  "failed medical/physical procurement standards."  The Veteran's DD-214 reflects that he served on active duty for a period of only two months and two days.

The evidence shows that the Veteran died of unknown causes in September 2012.  He was not service-connected for any disabilities at the time of his death, nor did he have a pending claim for VA compensation benefits at the time of his death.  His surviving mother applied for burial benefits shortly afterwards in September 2012, requesting that the remains of her son be interred in a VA national cemetery.

In a September 2012 memorandum, VA determined that the Veteran's discharge is considered honorable for VA purposes. 

38 C.F.R. § 38.620 provides that any veteran is eligible for burial in a VA national cemetery.  However, to be a "veteran" within the meaning of the regulation, the service member in question must have active military service and be released from such service under conditions other than dishonorable.  See 38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 38.620(a) (2014).  In the present claim, to be eligible for certain VA benefits, including burial in a VA national cemetery, a service member who initially enters service after September 7, 1980, must perform a "minimum active-duty requirement;" either 24 months of continuous active duty or the full period for which the service member was called or ordered to active duty.  An exception may be granted if the service member was discharged or released because of an early out or hardship (10 U.S.C.A. §§ 1171 or 1173); was discharged or released for a service-connected disability directly due to service; or, has a compensable service-connected disability.  If a person is, by reason of this section, barred from receiving any benefits under Title 38, United States Code (or under any other law administered by VA based on a period of active duty, the person's dependents or survivors are also barred from receiving benefits based on the same period of active duty.  38 U.S.C.A. § 5303A (West 2014); 38 C.F.R. § 3.12a(d) (2014).  

Generally, a person who initially enters active service after September 7, 1980, and who is discharged or released from a period of active duty before completing the shorter of: (A) 24 months of continuous active duty, or (B) the full period for which such person was called or ordered to active duty, is not eligible by reason of such period of active duty for any benefit administered by VA.  38 U.S.C.A. § 5303A(b)(1) (West 2014); 38 C.F.R. § 3.12a(a), (b) (2014).

Per the service personnel records, the Veteran did not have 24 months of continuous active duty service, and he did not complete the full period of active duty for which he enlisted.  The Veteran enlisted in the Navy in July 1998 for a period of four years.  His DD-214 indicates that he was separated from service in September 1998 after having served for just more than two months due to failed medical/physical procurement standards from asthma.  In addition, the Veteran did not have any service-connected disabilities.  Therefore, none of the exceptions provided by 38 C.F.R. § 3.12a(d) apply.  

The Board acknowledges the sympathetic nature of the arguments submitted in favor of the present appeal - the honoring and memorializing of our Nation's veterans is a central tenet of VA's mission and the appellant's request for her son to be buried in a VA national cemetery is understandable.  The appellant has also argued that it would be unjust to deny her request because the Veteran had to be discharged from service earlier than his full term for a medical condition that was no fault of his own.  Despite such a noble assertion, the Board notes that no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992).  Therefore, the Board is without discretion to grant the appellant's appeal on an equitable basis and must instead observe the limits on its authority set forth by law.  See 38 U.S.C.A. §§ 503 , 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Based upon the evidence presented and the above discussion, the appellant's son is not entitled to burial in a VA national cemetery as a matter of law because he did not serve the requisite minimum period of continuous active duty service prescribed by regulations, nor did he complete the full period of active duty for which he enlisted.  This is a case where the law is dispositive.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The claim must therefore be denied based upon a lack of entitlement under the law.


ORDER

Entitlement to burial in a VA national cemetery is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


